DETAILED ACTION
Legal Basis of Examination
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
This action is in response to the Request for Continued Examination filed on July 6, 2021.  Claims 1, 9 and 17 have been amended.  Claim 25 is added.  Claims 1-25 are currently pending and have been examined in the application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Application No. 61/703,223, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/703,223 at least does not disclose identifying, using the JavaScript code, a set of instructions in a Uniform Resource Locator (URL) associated with the webpage; embedding JavaScript code into a code of a webpage, the JavaScript code being embedded while the webpage is being rendered by a client device; triggering a transmission, via the set of instructions, of interaction information to a remote server, the interaction information including the at least one event of the one or more events that satisfied the condition of the switch set; receiving data indicating modified performance of the advertisement, the modified data based on the interaction information.
	Therefore, as the present application is a nonprovisional of the prior-filed application, Application No. 61/703,223; and the claims are not supported by the disclosure of the application, the current claims, 1-2 of present application do not receive priority to the filing date of Application No. 61/703,223.






Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 1, 9 and 17 recite “receiving data indicating modified performance of the advertisement, the modified data based on the interaction information.”  This is nonfunctional descriptive material as it only describes the data received in the message, while the data is not used or processed to perform any of the recited method steps/functions.  Therefore, it has no patentable weight.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  Accordingly, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983); In re Ngai, 70 USPQ2d (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05; Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)).  
Claim 25 recites “wherein receiving data indicating modified performance of the advertisement includes improving optimization of the performance of the advertisement based on analysis of particular conditions under which customers have viewed the advertisement.”  This is nonfunctional descriptive material as it is only describing the data received in the message, while the data is not used or processed to perform any recited method steps.  Therefore, it has no patentable weight.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 25 the limitation “wherein receiving data indicating modified performance of the advertisement includes improving optimization of the performance of the advertisement based on analysis of particular conditions under which customers have viewed the advertisement.”  The specification states that “counter may be used to optimize the performance of the advertisement, by analyzing the particular conditions under which consumers have viewed a particular advertisement” [0017].  This does not describe receiving data indicating modified performance of an advertisement.  It also does not describe how it performs the improving of optimization of the performance of the advertisement.  This is directed to impermissible new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation “wherein receiving data indicating modified performance of the advertisement includes improving optimization of the performance of the advertisement based on analysis of particular conditions under which customers have viewed the advertisement.”  It is unclear if the improving optimization of the performance of the advertisement is indicating the data included in the received data or if it is another step to be performed.  Therefore, the claim is indefinite.  For the examination purpose it is being treated as an indication of the data received. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (US Patent Publication 2008/0320125) in view of Massoudi (US Patent Publication 2014/0278993) in further view of Williams (US Patent Publication 2011/0246267).
A.	In regards to Claims 1, 9 and 17, O’Sullivan discloses, a computer-implemented method, computer readable storage media and system, comprising: 
	embedding JavaScript code into a code of a webpage, the JavaScript code being embedded while the webpage is being rendered by a client device; O’Sullivan, see at least [0038: downloads the web page which may include markup that enables the cursor tracking, the web page viewing duration timing, and the pixel clusters. In the case of downloaded code (e.g., applets, JavaScript, etc.) the server may also serve this code for initial download];
	detecting, using the JavaScript code, one or more events associated with an advertisement on the webpage, the one or more events corresponding to user interaction with respect to the advertisement; O’Sullivan [0042: information regarding cursor movements and when a cursor movement has transited a pixel cluster towards an advertisement may be received by a server that hosts the web page];
	enabling a section of the JavaScript code associated with the condition of the switch set based on the determination that at least one event of the one or more events satisfies the condition of the switch set; O’Sullivan [0038: actual timing, click detection, and pixel transiting processing may all be done in software code on the client workstation; 0042: information regarding cursor movements and when a cursor movement has transited a pixel cluster towards an advertisement may be sent to and received by the client device];
	and receiving data indicating modified performance of the advertisement, the modified data based on the interaction information; O’Sullivan [0050: processing device may receive data collected by monitoring cursor movements that have transited one or more pixel clusters towards an advertisement on a web page. Data received may include data gathered related to a timing of a view duration of the web page or data related to the clicking of the advertisement];

	determining that at least one of the one or more events satisfies the condition of the switch set; this is disclose by Massoudi [0037: advertisements can be associated with specific viewing durations such that the client device automatically requests advertisement content after a predefined time duration is elapsed];
	triggering a transmission, via the set of instructions, of interaction information to a remote server, the interaction information including the at least one event of the one or more events that satisfied the condition of the switch set; this is disclose by Massoudi, Figure 1A [0037: the trigger for generating and sending the request can be an action performed by a user of the client device and/or any other combination of predefined conditions or criteria; 0041 the advertising engine (remote server) includes functionality to receive the advertisement instruction request];
	it would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of O’Sullivan with the teachings from Massoudi with the motivation to display rendered advertising content and send user engagement requests (set of instructions) to a remote engine in order to request modifications to the advertising content and/or to request new advertising content.  Massoudi [0025]

	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of O’Sullivan view of Massoudi with the teachings from Williams with the motivation to provide an embedded pixel, tag or cookie for collecting data that may be executed when an impression is loaded, e.g., to a web page, so that a pixel may send collected data to a server via a destination identified by a URL, identifying one or more segments for association with the user, impression and/or site based on information collected by a pixel.  Williams [0397].
B.	In regards to Claims 2, 10 and 18, O’Sullivan discloses, wherein the advertisement includes a plurality of advertisements that are displayed on the webpage.  O’Sullivan [0006 and 0037].
C.	In regards to Claims 3, 11 and 19, O’Sullivan does not specifically disclose, wherein each of the plurality of the advertisements include one or more of: text, pictures, and video data.  This is disclosed by Williams [0114: the ad size may indicate the size of the impression opportunity using any type or form of measure, e.g., digital image dimensions by pixels].  The motivation being the same as stated in claim 1.
D.	In regards to Claims 4, 12 and 20, O’Sullivan discloses, wherein the plurality of advertisements include one or more hyperlinks, the one or more hyperlinks leading to more information associated with the plurality of advertisements.  O’Sullivan [0040: a web page or information associated with clicking on the advertisement may be displayed].  
Claims 5, 13 and 21, O’Sullivan does not specifically disclose, wherein the JavaScript code detects a presence of signaling code in a particular URL.  This is disclosed by Williams [0342].  The motivation being the same as stated in claim 1.
F.	In regards to Claims 6, 14 and 22, O’Sullivan discloses, wherein the interaction information includes data indicating a cursor being active within the advertisement.  O’Sullivan [0042 Ln. 11-14].
G.	In regards to Claims 7, 15 and 23, O’Sullivan discloses, wherein the interaction information includes data indicating a user has clicked on the advertisement.  O’Sullivan [0040 Ln. 16-17].
H.	In regards to Claims 8, 16 and 24, O’Sullivan discloses, wherein condition of the switch set is satisfied when a cursor on the client device is active within the advertisement for a pre-determined time period.  O’Sullivan [0047].
I.	In regards to Claim 25, O’Sullivan does not specifically disclose, wherein receiving data indicating modified performance of the advertisement includes improving optimization of the performance of the advertisement based on analysis of particular conditions under which customers have viewed the advertisement.  This is disclose by Williams [0123: integration layer modules may operate with each other and/or with the DSP data warehouse to provide data for use in the optimization layer and/or provide data requested by any requestor; 0141: advertiser specify a frequency cap for serving the advertiser's ads. The advertiser may have an option of choosing how often ads are served per number of Hours, Days, or other time period. An advertiser may specify or choose to have the ads served ASAP, evenly distributed, according to other distribution profiles or via the DSP's recommended or optimized settings; 0152: the DSP can profile or summarize the attributes of creatives applied in ad campaigns. DSP determine which creative concepts are driving performance in terms of different types of user actions.].  The motivation being the same as stated in claim 1.




Response to Applicant’s Arguments
Applicant's arguments have been responded to in response to the pending amended claims.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E CARVALHO/
Examiner, Art Unit 3622